DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Glass detection and recognition based on the fusion of ultrasonic sensor and RGB-D sensor for the visually impaired, 2018, SPIE Security + Defense, Pages 1-8), hereinafter “Huang”, as cited in the IDS filed 17 August 2020.
Regarding claim 1, Huang teaches:
An operating method of an electronic device (See the Abstract.), comprising: 
obtaining a color image and a depth image (See the color map and depth map in Fig. 2 and page 2: “The depth camera Intel RealSense R200 includes two infrared cameras distributed at the left and right side respectively, a color camera, an infrared laser projector, a module connector and an imaging application specific integrated circuit (ASIC). The depth camera can acquire both color and infrared data stream simultaneously and the original depth map is computed from the disparity (pixel shift) between the two separated infrared cameras by triangulation with the help of the laser projector.”); 
detecting an interested area indicative of at least one object in the color image (See Fig. 3c, where glass and a mirror are detected in the color maps and page 3: “In our method, we divide the depth map into right and left halves and analyze different depth data of the two sides simultaneously in every frame of the camera. The left and the right parts are considered separately, but the detection results will be fused as the final output…Afterwards, the system will make a judgement that whether there is possible glass object in the left side”.); 
detecting at least one reference surface in the depth image (See page 3: “During the data acquisition procedure, the left ultrasonic depth value (LUD) that is the average of 5 continuous valid ultrasonic data and the left camera depth value (LCD) that is the average depth value of the left calibration area, in which the 0 and outliers value have been removed, are computed in every frame.”); and 
comparing an interested depth of the interested area, detected based on the depth image, with a reference depth of the reference surface (See “Compare and make a judgement” in Fig. 2 and page 3: “Afterwards, the system will make a judgement that whether there is possible glass object in the left side depending on the following three main judging conditions. (1) Whether the value of LCD minus LUD is greater than δ1.”) and processing the interested area (See page 5: “All the output information will be displayed on the color map after the detection program in every frame and Figure 5 shows an output example of the detection result. All relevant information, such as the object description, location and distance, will be shown in the color map of the Intel RealSense R200 depth camera. The object description and distance information are displayed with a rectangular box, which represents the location of the glass object.”).

Regarding claim 2, Huang teaches:
The operating method of claim 1, wherein the processing of the interested area comprises at least any one of: determining that the interested area comprises an actual object if the interested depth is less than the reference depth or determining that the interested area comprises a false image in which the object is reflected if the interested depth is the reference depth or more (See page 3: “Afterwards, the system will make a judgement that whether there is possible glass object in the left side depending on the following three main judging conditions. (1) Whether the value of LCD minus LUD is greater than δ1…Where δi (i=1,2) is two thresholds defined by experimental experience. In actual test, we set δ1, δ2 to 700mm, 2000mm respectively.” If the value of LCD minus LUD is greater than 700mm, this meets the claimed condition of “if the interested depth is the reference depth or more”. Then see section 3.2 on page 5, where mirror detection is performed using the same method described in Fig. 2.).

Regarding claim 5, Huang teaches:
The operating method of claim 1, wherein the reference surface comprises at least any one of a wall surface, bottom surface or ceiling of an indoor environment (See Figs. 3 and 6.).

Regarding claim 8, Huang teaches:
The operating method of claim 1, further comprising: identifying the interested depth of the interested area by mapping the interested area to the depth image; and identifying (See page 3: “During the data acquisition procedure, the left ultrasonic depth value (LUD) that is the average of 5 continuous valid ultrasonic data and the left camera depth value (LCD) that is the average depth value of the left calibration area, in which the 0 and outliers value have been removed, are computed in every frame.”).

Regarding claim 9, Huang teaches:
The operating method of claim 8, wherein the identifying of the interested depth comprises calculating an intermediate value of depth values of pixels, corresponding to the interested area, as the interested depth, and wherein the identifying of the reference depth comprises calculating an intermediate value of depth values of pixels, corresponding to the reference surface, as the reference depth (See page 3: “During the data acquisition procedure, the left ultrasonic depth value (LUD) that is the average of 5 continuous valid ultrasonic data and the left camera depth value (LCD) that is the average depth value of the left calibration area, in which the 0 and outliers value have been removed, are computed in every frame.”).

Huang teaches claim 10 for the reasons given in the treatment of claim 1. Huang further teaches:
An electronic device comprising: a camera module; and a processor connected to the camera module and configured to obtain a color image and a depth image through the camera module, wherein the processor is configured to: (See the Abstract.)

Huang teaches claim 11 for the reasons given in the treatment of claims 2 and 4.

Huang teaches claim 13 for the reasons given in the treatment of claim 5.

Huang teaches claim 16 for the reasons given in the treatment of claim 8.

Huang teaches claim 17 for the reasons given in the treatment of claim 9.

Regarding claim 18, Huang teaches:
The electronic device of claim 10, wherein the camera module comprises: a first camera module configured to capture the color image; and a second camera module configured to capture the depth image (See Fig. 1.).

Regarding claim 19, Huang teaches:
The electronic device of claim 10, wherein: the camera module comprises a plurality of color pixels and a plurality of infrared pixels, the color image is generated through the color pixels, and the depth image is generated through the infrared pixels (See page 2: “The depth camera Intel RealSense R200 includes two infrared cameras distributed at the left and right side respectively, a color camera, an infrared laser projector, a module connector and an imaging application specific integrated circuit (ASIC). The depth camera can acquire both color and infrared data stream simultaneously and the original depth map is computed from the disparity (pixel shift) between the two separated infrared cameras by triangulation with the help of the laser projector.”).

Huang teaches claim 20 for the reasons given in the treatment of claim 1. Huang further teaches:
A non-transitory computer-readable storage medium for storing one or more programs for: (See the Abstract.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Glass detection and recognition based on the fusion of ultrasonic sensor and RGB-D sensor for the visually impaired, 2018, SPIE Security + Defense, Pages 1-8) in view of Owen et al. (Detecting Reflections by Combining Semantic and Instance Segmentation, 2019, arXiv, Pages 1-12), hereinafter “Owen”.
Claim 4 is met by the combination of Huang and Owen, wherein
Huang teaches:
The operating method of claim 2, wherein the processing of the interested area further comprises 
Huang does not disclose the following; however, Owen teaches:
neglecting the interested area if the interested area is determined to comprise the false image (See page 4: “We expected that the network would learn to ignore many of the reflections. This was largely ineffective: Finetuning retained significant numbers of false positive detections. To our surprise, however, a semantic segmentation architecture trained on the same dataset containing several mirrors was able to almost entirely dismiss these false positive detections.”).
Motivation to combine:
Huang and Owen together teach the limitations of claim 1. Owen is directed to a similar field of art (detection and ignoring of reflections in images). Therefore, Huang and Owen are combinable. Modifying the system and method of Huang by adding the capability of neglecting the interested area if the interested area is determined to comprise the false image, as taught by Owen, would yield the expected and predictable result of decreased false positive detections. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang and Owen in this way.

Claim 11 is met by the combination of Huang and Owen for the reasons given in the treatment of claim 4.


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Glass detection and recognition based on the fusion of ultrasonic sensor and RGB-D sensor for the visually impaired, 2018, SPIE Security + Defense, Pages 1-8) in view of Suzuki et al. (Grasping of Unknown Objects on a Planar Surface Using a Single Depth Image, 2016, AIM, Pages 572-577), hereinafter “Suzuki”.
Claim 6 is met by the combination of Huang and Suzuki, wherein
Huang teaches:
The operating method of claim 5, wherein the detecting of the reference surface comprises: 
Huang does not disclose the following; however, Suzuki teaches:
generating a point cloud by projecting the depth image onto a three-dimensional (3D) space; detecting at least one plane by clustering points of the point cloud; and detecting the reference surface in the plane (See Fig. 1 and page 573: “In the first stage of the detection phase, a filtered point cloud is obtained from the single depth image. First, the depth image is converted to a point cloud, a set of data points that are defined by X, Y and Z coordinates…In the second stage, a plane is detected from the filtered point cloud by means of Random Sample Consensus (RANSAC) [13].” A reference surface of an object is then found.).
Motivation to combine:
Huang and Suzuki together teach the limitations of claim 6. Suzuki is directed to a similar field of art (detection of unknown objects on a planar surface). Therefore, Huang and Suzuki are combinable. Modifying the system and method of Huang by adding the capability of generating a point cloud by projecting the depth image onto a three-dimensional (3D) space; detecting at least one plane by clustering points of the point cloud; and detecting the reference surface in the plane, as taught by Suzuki, would yield the expected and predictable result of better distinguishing the set of data that belong to an object/surface. Therefore, it would have 

Claim 14 is met by the combination of Huang and Suzuki for the reasons given in the treatment of claim 6.


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Glass detection and recognition based on the fusion of ultrasonic sensor and RGB-D sensor for the visually impaired, 2018, SPIE Security + Defense, Pages 1-8) in view of Silberman et al. (Indoor Scene Segmentation using a Structured Light Sensor, 2011, IEEE International Conference on Computer Vision Workshops, Pages 601-608), hereinafter “Silberman”.
Claim 7 is met by the combination of Huang and Silberman, wherein
Huang teaches:
The operating method of claim 5, the detecting of the reference surface comprises: 
Huang does not disclose the following; however, Silberman teaches:
calculating a pixel probability for each pixel from the depth image; generating a mask based on the pixel probability; detecting at least one plane in depth pixels detected by multiplying the depth image by the mask; and detecting the reference surface in the plane (See page 604: “Many objects tend to be clustered near the edges of a room, such as walls, blinds, curtains, windows and pictures. Consequently, we want a non-linear scaling function that places increased emphasis on depths near the boundaries of a room.” Then see the caption of Fig. 5: “A demonstration of our scheme for finding the boundaries of the room. In this scene, the blue channel has been replaced by a binary mask, set to 1 if the depth of point is within 4% of the maximum depth within each column (and 0 otherwise).”).
Motivation to combine:
Huang and Silberman together teach the limitations of claim 7. Silberman is directed to a similar field of art (wall segmentation from depth maps). Therefore, Huang and Silberman are combinable. Modifying the system and method of Huang by adding the capability of calculating a pixel probability for each pixel from the depth image; generating a mask based on the pixel probability; detecting at least one plane in depth pixels detected by multiplying the depth image by the mask; and detecting the reference surface in the plane, as taught by Silberman, would 

Claim 15 is met by the combination of Huang and Silberman for the reasons given in the treatment of claim 7.


Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 (and claim 12 similarly) recites “and determining that the interested area comprises a false image in which the object is displayed on the reference surface if the interested depth is identical with the reference depth.” 
Huang only teaches “determining that the interested area comprises a false image in which the object is reflected by a mirror if the interested depth exceeds the reference depth” on page 3. In addition, Tsai et al. (U.S. Pub. No. 2011/0069892), as cited in the IDS filed on 10 March 2021, discloses in Fig. 5 and [0026]: “If length of the target object is within a length threshold of length of a reference object, width of the target object is within a width threshold of width of the reference object, and depth of the target object is within a depth threshold of depth of the reference object” (that is, less than or equal to a threshold as shown in Fig. 5) and if other conditions are met, then the target object matches the reference object. However, the limitation as a whole is not taught.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661